DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-2, 4-9, 11-16, and 18-20 remain pending, and are rejected.
Claims 3, 10, and 17 have been cancelled.
Claims 21-23 have been added, and are rejected.


Response to Arguments
Applicant’s arguments filed on 4/8/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 4/8/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the instant claims do not recite an abstract idea, and are directed to the technical approach for triggering a negotiation process and presenting an interface comprising selectable elements, and reduce the number of negotiation processes that take place to reduce processing requirements and bandwidth involved. Further arguments are made that the instant claims integrate a practical application , such as by monitoring events and detecting an event that satisfies a triggering condition. 
Examiner respectfully disagrees. While the claims recite the generation of an interface, the generation of an interface is recited at a very high level of generalization. The interface is merely presented to the user comprising a message requesting a reduction in a cost of the service. There are no improvements or computer-specific functionalities of the interface that necessarily root the instant claims to computer technology or any specific process of generating an interface for presentation to the service provider. The interface is merely leveraged so the abstract process of negotiating prices for services can be implemented on a computing device. The claims are still wholly directed to the negotiation of prices of various services that make up the total item price, which is a commercial activity, and falls under the abstract grouping of certain methods of organizing human activity. Furthermore, no changes are made to any computing component or technology. The reduction of number of processes and bandwidth are only the result of a more efficient algorithm for this specific abstract idea, and does not actually affect the computer’s ability to use less processes or bandwidth in any other application. Any computing device involved only serves to perform the abstract idea within a technical environment.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 4/8/2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. Applicant’s arguments have overcome the cited prior art.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-23 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1, 2-7, and 21-23 are directed to a method, which is a process. Claims 8-9 and 11-14 are directed top a system, which is an apparatus. Claims 15-16 and 18-20 are directed to a machine-readable medium, which is an article of manufacture. Therefore, claims 1-2, 3-9, 11-16, and 18-23 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 8 as representative, claim 8 sets forth the following limitation reciting the abstract idea of negotiating price reductions to reach a target item price:
monitoring events performed in a network environment associated with an item listing;
detecting that an event associated with the item listing satisfies a triggering condition;
in response to the event satisfying the triggering condition, performing, by a negotiation management module, a negotiation process with a first service provider on behalf of an entity offering a first item for sale in the item listing;
determining that a total value for an item listing is greater than a target value for the item listing, the total value including a first portion of the total value that is allocated to an entity offering the first item for sale and a second portion of the total value that is associated with the first service provider providing a first service related to facilitating a purchase of the first item offered for sale by the item listing;
determining a reduced value based on a difference between the total value and the target value;
a the first query comprising a message requesting the first service provider provide the first service for a reduced amount;; 
in response to receiving an acknowledgment that the first the first service provider has agreed to provide the first service for the reduced amount, updating the item listing using an updated total value for the item listing based on the reduced amount, the updated total value being no greater than the target value and including the first portion allocated to the entity offering the first item, the first portion remaining unchanged in the updated total value.

The recited limitations above set forth the process for a querying an amount reduction to meet a target price for an item listing. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 8 does recite additional elements, such as:
one or more computer processors;
one or more computer-readable mediums storing instructions that;
a negotiating triggering module;
causing presentation of a first query interface;
including an accept interface element and a deny interface element;

Taken individually and as a whole, claim 8 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The specification merely discloses generic computing equipment that is only used to be able to implement the abstract idea over the internet. Paragraphs [0114-0118] disclose mere general-purpose processors that simply execute code that is stored on a generic storage medium. Generic devices such as mobile phones, desktop computers, PDAs, etc. are described to be the devices with general-purpose processors that execute programs stored on generic memory devices, such as RAM, ROM, optical memory, etc. As such, the processor merely serves to provide a general link to a technical environment. The negotiating module is merely software that is programmed to perform the steps of the claims on the computing device, as disclosed in paragraph [0041] and [0104] of the Applicant’s specification and in Figure 2. The interface elements are also recited at a very high level of generality, and only describe selectable elements (buttons) so that computing device may be used in performing the abstract idea. There are no particular functionalities of interfaces involved, but basic input features to implement the abstract idea on a computing device in a technical environment. Additionally, claim 1 recites a method, but does not recite any structure or machinery that performs the steps of the method.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 8 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 8 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (transmitting a first query…, etc.), performing repetitive calculations (determining that a total amount for an item listing is greater than a target value…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 8 do not add anything further than when they are considered individually.
In view of the above, claim 8 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method) and independent claim 15 (computer-readable medium), the claims recite substantially similar limitations as set forth in claim 8. The additional elements of claims 1 and 15 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 8 (system). As such, claims 1 and 15 are rejected for at least similar rationale as discussed above.

Dependent claims 2, 4-7, 9, 11-14, 16, and 18-23 recite further complexity to the judicial exception (abstract idea) of claim 8, such as by further defining the algorithm for querying for reduced value for a service to reach a target amount for an item listing. Thus, each of claims 2, 4-7, 9, 11-14, 16, and 18-23 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2, 4-7, 9, 11-14, 16, and 18-23 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 8, and 15.

Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of Applicant’s invention. 

The most pertinent prior art made of record include Richard (US 20130041696 A1), Okoro (US 20140067603), and PTO-892 Reference U.

Richard discloses a system for recommending travel and entertainment opportunities by generating a series of master itineraries composed of options from various service providers. Richard discloses where the customer can determine the total price is too high and negotiate to lower the value of a segment by providing a counteroffer for any of the given segment offers. However, Richard discloses a buyer negotiating the price of an item, and does not disclose where a seller is negotiating with service providers to reduce the item listing price.

Okoro discloses a system for an online marketplace where the customer can compare prices from a wholesaler with an average price on an additional marketplace. A potential buyer is able to engage in negotiations for an item at various aspects, such as quantity, price, or shipping. However, Okoro discloses a customer negotiating with a seller, but does not disclose where a seller negotiates with various service providers to reduce the cost of their listing.

PTO-892 Reference U discloses an online marketplace procedure for negotiating item prices between buyers and sellers using an auction-based negotiation procedure to shorten and simplify the usual negotiation time by automatically matching and adjusting listings based on customer desired prices using an algorithm. However, PTO-892 Reference U does not disclose where a seller negotiates with service providers to meet a target value for a listing.
In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art, because any combination of the evidence at hand for the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from the Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101. These rejections must also be overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625